Title: To Thomas Jefferson from Isaac Zane, 25 February 1782
From: Zane, Isaac
To: Jefferson, Thomas


        
          Dear Sir
          Marlbro’ Iron Works Feby. 25th. 1782.
        
        I was favor’d with yours of the 24th of decemr. last while in Phila. and should have acknowledg’d it, had opportunity Offered. I was heartily pleased to see that justice done you, at the last session which I would feign have done in June last. But probably all is for the best, and Slander reproved. I should have been happy to have accompanied the bearer Mr. Charles Logan to Albemarle, but my long indisposition, and absence, has so disconcerted affairs that it will take much assiduity to have them reclaimed to their former order. No visit would be more gratefully received at Marlbro’, than one from Th. J. If probable to be, I pray let me know when it may be expected, and no attention shall be wanting. Mr. Logan is a grandson to the noted James Logan of Pensila. [Pennsylvania] and son to the late honble. W. Logan. He married the heires of the Pleasants family, is now on his way to his possessions by his Wife, any civillity shewn him will be esteemed as done your most respectful & Affectionate friend,
        
          Isaac Zane
        
      